DISSENTING OPINION OF
ELLIOT. J.
I think the judgment appealed from in the above case is erroneous and should be reversed and judgment rendered in favor of defendants as prayed for by them. The facts are not disputed. Under the law on the subject of the execution of titles to land and the registry of land titles, can the ownership of certain parts of a plantation be reserved in the seller by figures on a map indicating that the property of Smith Louisiana Fair Association is greater in extent than it is in fact, according to the recorded titles, with the results that the Peytavin plantation area, adjacent and contiguous thereto, is thereby made correspondingly less?
As stated, in 1917 J. S. Webb, C. E., made a map indicating South Louisiana Fair Association property, with figures, which if satisfied must include the two small parallelograms of land in suit, which at the time, according to the recorded title, were parts of the Peytavin plantation then belonging to the Leman Co., Ltd., and were not the property of the South Louisiana Fair Association.
In 1918, the Leman Co., Ltd., sold the Peytavin plantation to Peytavin Planting Co., Inc., by a description which so far as pertinent to the present matter reads: “Thence in a northerly and easterly direction around the property of the South Louisiana Fair Association,” and the further statements, “all as being more fully shown on attached map made by J. S. Webb, C. E., which is annexed hereto, initialed by appearers and made part hereof.”
The title which the Leman Co., Ltd., made to Peytavin Planting Co., Inc., does not state that the Leman Co., Ltd., reserved parts of the plantation covered up by these figures, designating the property as South Louisiana Fair Association. The title says “around the property of South Louisiana Fair Association,” and that is the way Peytavin Planting Co., Inc., bought, and, according to the recorded title, the sale included the two parcels of land involved in this suit. But if the figures on the map govern and amount, as the majority opinion holds, to a reservation of title in the Leman Co., Ltd., then the above descriptive language is untrue and deceptive, because, instead of South Louisiana Fair Association being the property surrounded, it was part of the Peytavin plantation reserved by the Leman Co., Ltd., that was surrounded.
The Peytavin Planting Co., Inc., bought in good faith and on the faith of the recorded title of South Louisiana Fair Association, according to which it did not own these parts of the Peytavin plantation and Peytavin Planting Co., Inc., sold in the same way to Omer Roberts, etc., defendants.
The map mentioned was not recorded with the act; therefore it can not govern the rights of Omer Roberts and his brother defendants in buying from Peytavin Planting Co., Inc.
Error and ambiguity is not claimed by either side to exist; consequently the map mentioned is not important as fixing their rights.
A map, annexed to an act of sale of land from boundary to boundary, as in this ease, is never important, except when the act is said to contain error or to be ambiguous; when it is consulted in the effort to ascertain the intent of the parties and correct the error or explain the ambiguity.
When error or ambiguity is not pleaded, the metes and bounds called for by the act, *508and in conformity with the recorded title, becomes the law of the parties. C. C., Arts. 2491-2-3-4 and 2495 (Amd. 1871, No. 87).
The plaintiff brought a petitory action. It must make out its title to the land in suit. If the Leman Co., Ltd., its author, likewise the author of defendant, did not explain itself clearly in the act of sale to the Peytavin Planting Co., Inc., which antedates the sale to plaintiff, then the plaintiff fails to make out its title. The seller is bound to explain himself clearly respecting the extent of his obligations; any obscure or ambiguous clause is construed against him. C. C., Art. 2474. The law is with the defendant, and he should have judgment as prayed for in his answer.